Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim Claims 9-10 of copending Application No. 17/028,256, claim 10 of copending application#17/028,231, claims 8-9 of application#17/028,275 and claims 1-21 of application#17/028,325. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations are disclosed in the claims of the copending applications as modified by secondary references introduced by the examiner. Please see the table below and the rejection body which provides the motivation to modify the teachings of one reference with another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Current Application
Application#17/028,256
Application#17/028,231
Application#17/028,275
Claim 1
Claim 9: directed to a wireless charger which includes all the limitations of claim 1, except for the control circuit and second surface comprising external electrical contacts. The elements are inherent to a wireless charger and are disclosed by PARTOVI.
Claim 9: directed to an electronic device instead of a wireless charger. PARTOVI discloses the control circuit, charging surface and second surfaced comprising external electrical contacts. And it would have been obvious to one of ordinary skill in the art to use the magnetic alignment mechanism of an electronic device in a charging system.
Claim 8: directed to an electronic device instead of a wireless charger. PARTOVI discloses the control circuit, charging surface and second surfaced comprising external electrical contacts. And it would have been obvious to one of ordinary skill in the art to use the magnetic alignment mechanism of an electronic device in a charging system.
Claims 2-4
Claim 9 as modified by PARTOVI and CHIEN. CHIEN discloses the details of the mid-plate and position of the coil and the logic board on opposite sides of the mid-plate.
Claim 9 as modified by PARTOVI and CHIEN. CHIEN discloses the details of the mid-plate and position of the coil and the logic board on opposite sides of the mid-plate.
Claim 8 as modified by PARTOVI and CHIEN. CHIEN discloses the details of the mid-plate and position of the coil and the logic board on opposite sides of the mid-plate.
Claim 5
Claim 10 
Claim 9 as modified by PARTOVI, PARTOVI discloses a magnetic shield disposed on top of the annular magnetic alignment component.
Claim 8 as modified by PARTOVI, PARTOVI discloses a magnetic shield disposed on top of the annular magnetic alignment component.
Claim 6
Claim 9: the placement of the external connector on the surface opposite the charging surface is an obvious design choice.
Claim 9: the placement of the external connector on the surface opposite the charging surface is an obvious design choice.
Claim 8: the placement of the external connector on the surface opposite the charging surface is an obvious design choice.
Claim 7
Claim 9: the step of exposing the terminals of the coil during manufacture for testing then sealing before sending to user is a common manufacturing step.
Claim 9: the step of exposing the terminals of the coil during manufacture for testing then sealing before sending to user is a common manufacturing step.
Claim 8: the step of exposing the terminals of the coil during manufacture for testing then sealing before sending to user is a common manufacturing step.
Claim 8
Claim 9 as modified by PARTOVI and CHIEN disclose the electric shield and the electromagnetic shield
Claim 9 as modified by PARTOVI and CHIEN (disclose the electric shield and the electromagnetic shield)
Claim 8 as modified by PARTOVI and CHIEN (disclose the electric shield and the electromagnetic shield)
Claim 9
Claim 9: directed to a wireless charger which includes all the limitations of claim 1, except for the control circuit and second surface comprising external electrical contacts. The elements are inherent to a wireless charger and are disclosed by PARTOVI.
Claim 9 as modified by PARTOVI (discloses the control circuit and the charging surface and opposite surface) and ITO which discloses an inductive coil and NFC coil combo which allows for power and communication exchange.
Claim 8 as modified by PARTOVI (discloses the control circuit and the charging surface and opposite surface) and ITO which discloses an inductive coil and NFC coil combo which allows for power and communication exchange.
Claim 10
Claim 9 as modified by PARTOVI and ITO (discloses the NFC IC)
Claim 9 as modified by PARTOVI and ITO (discloses the NFC IC)
Claim 8 as modified by PARTOVI and ITO (discloses the NFC IC)
Claim 11
Claim 9 as modified by PARTOVI and ITO (NFC coil in between the inductive coil and the magnetic alignment component)
Claim 9 as modified by PARTOVI and ITO (NFC coil in between the inductive coil and the magnetic alignment component)
Claim 8 as modified by PARTOVI and ITO (NFC coil in between the inductive coil and the magnetic alignment component)
Claims 12-15
Claim 9 as modified by PARTOVI and CHIEN
Claim 9 as modified by PARTOVI, ITO and CHIEN
Claim 8 as modified by PARTOVI, ITO and CHIEN
Claim 16
Claim 9 as modified by PARTOVI, the placement of the external connector on the surface opposite the charging surface is an obvious design choice.
Claim 9 as modified by PARTOVI and ITO. The placement of the external connector on the surface opposite the charging surface is an obvious design choice.
Claim 8 as modified by PARTOVI and ITO. The placement of the external connector on the surface opposite the charging surface is an obvious design choice.
Claim 17
Claim 9 as modified by PARTOVI (discloses the control circuit, the second surface with external contacts and magnetic shield) and KASAR (discloses the rotational alignment component)
Claim 9 as modified by PARTOVI (discloses the control circuit, the second surface with external contacts and magnetic shield), and KASAR (discloses the rotational alignment component)
Claim 8 as modified by PARTOVI (discloses the control circuit, the second surface with external contacts and magnetic shield), Claim 8, discloses the rotational alignment component
Claim 18-20
Claim 9 as modified by PARTOVI, KASAR and CHIEN (discloses the midplate structure)
Claim 9 as modified by PARTOVI, KASAR and CHIEN (discloses the midplate structure)
Claim 8 as modified by PARTOVI and CHIEN (discloses the midplate structure)
Claim 21
Claim 9 as modified by PARTOVI and KASAR, the placement of the external connector on the surface opposite the charging surface is an obvious design choice.
Claim 9 as modified by PARTOVI and KASAR, the placement of the external connector on the surface opposite the charging surface is an obvious design choice.
Claim 8 as modified by PARTOVI and, the placement of the external connector on the surface opposite the charging surface is an obvious design choice.
Claim 22
Claim 9 as modified by PARTOVI, KASAR and LEVY (discloses the rotational magnet having two different regions of opposing magnetic orientation)
Claim 9 as modified by PARTOVI, KASAR and LEVY (discloses the rotational magnet having two different regions of opposing magnetic orientation)
Claim 9


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARTOVI et al. (US 2012/0146576 A1, hereinafter PARTOVI) in view of BAARMAN et al. (US 2009/0212637 A1, hereinafter BAARMAN).

    PNG
    media_image1.png
    344
    641
    media_image1.png
    Greyscale

As per claim 1, PARTOVI discloses a wireless charging module comprising:
a housing having a charging surface (See Fig.1, discloses a charger comprising a coil, Fig.14, discloses a charging surface on which electronic devices are placed to be charged) and a second surface having an opening therethrough (See Fig.1, discloses input power from an outside power source. An opening to receive the charging connector from the outside power source is inherent to receive the charging connector);
an inductive coil assembly disposed within the housing, the inductive coil assembly including an electrically conductive coil (See Fig.1, discloses the charger comprising an inductive coil);
an annular magnetic alignment component disposed within the housing and surrounding the inductive coil assembly (See Figs.21-23, disclose an annular magnetic alignment mechanism comprising segments of different polarity, as shown in Fig.21, the coil is inside the magnetic alignment structure), the annular magnetic alignment component including a plurality of sectors (See Fig.21-23, disclose a plurality of sectors, the polarity of sectors alternating in polarity), each sector comprising:
an inner arcuate region having a magnetic polarity oriented in a first axial direction (See Fig.23, discloses each segment comprises an inner polarity);
an outer arcuate region having a magnetic polarity oriented in a second axial direction opposite the first axial direction (See Fig.23, discloses each segment comprises an arcuate magnet comprising an outer polarity opposite to that of the inner polarity of the segment); and
control circuitry disposed within the housing (See Fig.4, Item:MCU1 and Par.34, disclose a control system inside the charger housing), the control circuitry being coupled to the electrically conductive coil and to a plurality of external electrical contacts (See Fig.4, discloses MCU1 is electrically connected to the coil L1 and terminals at Vin) and being configured to operate the electrically conductive coil to transfer power wirelessly through the charging surface using input power received from the external electrical contacts (See Fig.4, Item:MCU1 discloses a controller which controls wireless transmission of power received from Vin to be transmitted wireless to charge receiving device [Receiver] which receives power via receiving coil L2), wherein the external electrical contacts are exposed through the opening in the second surface of the housing (See Fig.1, discloses input power from an outside power source. An opening to receive the charging connector from the outside power source is inherent to receive the charging connector). However, PARTOVI does not disclose a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region.
BAARMAN discloses a wireless charging system comprising an inner region having a magnetic polarity in a first axial direction (See Fig.11, Items#624G) and an outer region having a mount magnetic polarity in a second axial direction (See Fig.11, Items#624a-624F) and a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region (See Fig.11, discloses an airgap between the inner region magnet and the outer region magnet).
PARTOVI and BAARMAN are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try placing a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region as disclosed by BAARMAN for the benefit of providing a system which provides magnetic alignment without affecting magnetically sensitive components (See PARTOVI, Par.8, discloses the goal is to provide magnets around magnetically sensitive components without impairing their operation).

As per claim 5, PARTOVI and BAARMAN disclose the wireless charging module of claim 1 as discussed above further comprising:
an annular magnetic shield disposed at a distal surface of the annular magnetic alignment component (See PARTOVI, Fig.22, and Par.111 discloses the magnets may be used with magnetic shielding to reduce the effect of the magnetic field).

As per claim 6, PARTOVI and BAARMAN disclose the wireless charging module of claim 1 as discussed above, however they do not explicitly disclose wherein the second surface of the housing is opposite the charging surface. However it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of PARTOVI and BAARMAN by placing the power connector on a surface opposite the charging surface or any lateral side without undue experimentation or unintended results.

As per claim 7, PARTOVI and BAARMAN disclose the wireless charging module of claim 1 as discussed above, however PARTOVI and BAARMAN do not disclose wherein the external electrical contacts include a calibration contact and wherein the calibration contact is covered with a sealant material. However according to the applicant’s disclosure the contacts are exposed during manufacturing for testing and calibration and sealed afterwards (PGPUB, Par.387 discloses ” coil calibration contacts 7612 are exposed during manufacture of charger alignment module 7600 to support calibration of the inductive charging coil inside charger alignment module 7600 (e.g., testing of coil resistance); after calibration, contacts 7612 can be covered with an encapsulating sealant material prior to delivering charger alignment module 7600 to a third party for incorporation into an accessory device.”). The examiner asserts that this is a common manufacturing step wherein components are tested and calibrated before sealing the components in the device and shipping the item to users.

Claim(s) 2-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARTOVI in view of BAARMAN and in further view of CHIEN et al. (US 2019/0089188 A1, hereinafter CHIEN).
                               
    PNG
    media_image2.png
    732
    447
    media_image2.png
    Greyscale

As per claim 2, PARTOVI and BAARMAN disclose the wireless charging module of claim 1 as discussed above, however PARTOVI and BAARMAN do not disclose further comprising a conductive midplate disposed within the housing, the midplate having a proximal surface oriented toward the charging surface and a distal surface opposite the proximal surface, wherein the inductive coil assembly is mounted on the proximal surface of the midplate.
CHIEN discloses a wireless device comprising a conductive midplate disposed within the housing (See Fig.1, Item#110 and Par.34, disclose a second conductive plate), the midplate having a proximal surface oriented toward the charging surface (See Fig.1, discloses a top surface of conductive plate 110 on which the coil 102 is placed) and a distal surface opposite the proximal surface (See Fig.1, discloses the bottom surface of the plate 110), wherein the inductive coil assembly is mounted on the proximal surface of the midplate (See Fig.1, Item#110 and 102, discloses a proximal surface comprising the top surface of the conductive plate 110 and a coil 102 placed on the proximal surface).
PARTOVI, BAARMAN and CHIEN are analogous art since all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of PARTOVI and BARMAN with that of CHIEN by adding a conductive midplate between the coil and the logic board for the benefit of isolating the logic board against interference caused by wireless power generated by the transmission coil.

As per claim 3, PARTOVI, BAARMAN and CHIEN disclose the wireless charging module of claim 2 as discussed above, wherein the control circuitry comprises a logic board having circuit components mounted thereon and wherein the logic board is mounted on the distal surface of the midplate (See CHIEN, Fig.1, Item#104 and Par.34, disclose a circuit board).

As per claim 4, PARTOVI, BAARMAN and CHIEN disclose the wireless charging module of claim 3 as discussed above, wherein the midplate has an opening therethrough and wherein the logic board is coupled to the electrically conductive 3 coil through the opening in the midplate (See CHIEN, Fig.1, Item#1105 and Par.45, discloses an opening formed in the second conductive plate 110, wherein the coil end 1021 Is connected to the circuit board 104 via the opening 1105).

As per claim 8, PARTOVI and BAARMAN disclose the wireless charging module of claim 1 wherein the inductive coil assembly further includes:
an electromagnetic shield covering a surface of the electrically conductive coil opposite the electric shield (See PARTOVI, Par.39, discloses” the charger and/or receiver coils may also include magnetic material layers behind them to increase their inductance or to shield the magnetic field leakage to surrounding area” this means the shield layer is disposed underneath the coil to protect the components inside the charger from magnetic interference). However, PARTOVI and BAARMAN do not disclose an electric shield disposed between the electrically conductive coil and the charging surface.
CHIEN discloses a wireless device structure comprising an electric shield disposed between the electrically conductive coil and the charging surface (See Fig.1, discloses an insulating sheet 106 opposite the electromagnetic shield 110).
PARTOVI, BAARMAN and CHIEN are analogous art since all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of PARTOVI and BARMAN with that of CHIEN by adding an electric shield disposed between the electrically conductive coil and the charging surface for the benefit of protect the circuit elements to avoid unnecessary electrical connection (See CHIEN, Par.35).
Claim(s) 9-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARTOVI in view of BAARMAN and in further view of ITO et al. (US 2017/0005399 A1, hereinafter ITO).
As per claim 9, PARTOVI discloses a wireless charging module comprising: 
a housing having a charging surface (See Fig.1, discloses a charger comprising a coil, Fig.14, discloses a charging surface on which electronic devices are placed to be charged) and a second surface having an opening therethrough (See Fig.1, discloses input power from an outside power source. An opening to receive the charging connector from the outside power source is inherent to receive the charging connector); 
an inductive coil assembly disposed within the housing (See Fig.1, discloses the charger comprising an inductive coil), the inductive coil assembly including an electrically conductive coil and an electromagnetic shield (See Fig,1, discloses a charging coil and Par.11, discloses a magnetic shielding material. Also see Fig.22, disclose a magnetic shielding material or sheet); 
an annular magnetic alignment component disposed within the housing and surrounding the inductive coil assembly (See Figs.21-23, disclose an annular magnetic alignment mechanism comprising segments of different polarity, as shown in Fig.21, the coil is inside the magnetic alignment structure), the annular magnetic alignment component including a plurality of sectors (See Fig.21-23, disclose a plurality of sectors, the polarity of sectors alternating in polarity), each sector comprising: 
an inner arcuate region having a magnetic polarity oriented in a first axial direction (See Fig.23, discloses each segment comprises an inner polarity); 
an outer arcuate region having a magnetic polarity oriented in a second axial direction opposite the first axial direction (See Fig.23, discloses each segment comprises an arcuate magnet comprising an outer polarity opposite to that of the inner polarity of the segment); and 
control circuitry disposed within the housing (See Fig.4, Item:MCU1 and Par.34, disclose a control system inside the charger housing), the control circuitry being coupled to the electrically conductive coil and to a plurality of external electrical contacts (See Fig.4, discloses MCU1 is electrically connected to the coil L1 and terminals at Vin) and being configured to operate the electrically conductive coil to transfer power wirelessly through the charging surface using input power received from the external electrical contacts (See Fig.4, Item:MCU1 discloses a controller which controls wireless transmission of power received from Vin to be transmitted wireless to charge receiving device [Receiver] which receives power via receiving coil L2), wherein the external electrical contacts are exposed through the opening in the second surface of the housing (See Fig.1, discloses input power from an outside power source. An opening to receive the charging connector from the outside power source is inherent to receive the charging connector). However, PARTOVI does not disclose a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region; a near-field communication (NFC) coil disposed within the housing and coaxial with the inductive coil assembly, the NFC coil configured to wirelessly exchange signals with another device through the charging surface.
BAARMAN discloses a wireless charging system comprising an inner region having a magnetic polarity in a first axial direction (See Fig.11, Items#624G) and an outer region having a mount magnetic polarity in a second axial direction (See Fig.11, Items#624a-624F) and a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region (See Fig.11, discloses an airgap between the inner region magnet and the outer region magnet).
PARTOVI and BAARMAN are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try placing a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region as disclosed by BAARMAN for the benefit of providing a system which provides magnetic alignment without affecting magnetically sensitive components (See PARTOVI, Par.8, discloses the goal is to provide magnets around magnetically sensitive components without impairing their operation). However, PARTOVI and BAARMAN do not disclose a near-field communication (NFC) coil disposed within the housing and coaxial with the inductive coil assembly, the NFC coil configured to wirelessly exchange signals with another device through the charging surface.
ITO discloses an antenna device comprising a housing including a near-field communication NFC coil disposed within the housing and coaxial with the inductive coil (See Fig.15A and Par.123, disclose an NFC coil [2] coaxial with charge receiving coil [3]), the NFC coil is configured to wirelessly exchange signals with another device through the charging surface (See Fig.15A, Item#2 and Par.34, disclose a near field communication coil for communicating with a target device [300])
PARTOVI, BAARMAN and ITO are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed PARTOVI and BAARMAN with that of ITO by adding the NFC coil coaxially with that charge receiving device for the benefit of allowing the charging device to communicate with an external device.

As per claim 10, PARTOVI, BAARMAN and ITO disclose the wireless charging module of claim 9 wherein the NFC coil is coupled to an NFC tag circuit (See ITO, Pars.82 and 93, disclose an IC for NFC communication, also see Fig.5B, Item#63).

As per claim 11, PARTOVI, BAARMAN and ITO disclose the wireless charging module of claim 9 wherein the NFC coil is positioned between the inductive coil assembly and the annular magnetic alignment component (See PARTOVI, Fig.21-23 disclose the coil is placed inside the magnetic alignment component, as modified by ITO, the inductive coil of PARTOVI is replaced with the inductive coil and NFC coil structure which discloses the NFC coil to be placed outside the inductive coil and the result is the NFC coil being placed in between the inductive coil and the magnetic alignment component).

As per claim 16, PARTOVI, BAARMAN and ITO disclose the wireless charging module of claim 9 as discussed above, but they do not explicitly disclose wherein the second surface of the housing is opposite the charging surface. However it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of PARTOVI, BAARMAN and ITO by placing the power connector on a surface opposite the charging surface or any lateral side without undue experimentation or unintended results.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARTOVI in view of BAARMAN and ITO and in further view of CHIEN.
As per claim 12, PARTOVI, BAARMAN and ITO disclose the wireless charging module of claim 9 as discussed above, however PARTOVI, BAARMAN and ITO do not disclose further comprising a conductive midplate disposed within the housing, the midplate having a proximal surface oriented toward the charging surface and a distal surface opposite the proximal surface, wherein the inductive coil assembly is mounted on the proximal surface of the midplate with the electromagnetic shield oriented toward the midplate.
CHIEN discloses a wireless device comprising a conductive midplate disposed within the housing (See Fig.1, Item#110 and Par.34, disclose a second conductive plate), the midplate having a proximal surface oriented toward the charging surface (See Fig.1, discloses a top surface of conductive plate 110 on which the coil 102 is placed) and a distal surface opposite the proximal surface (See Fig.1, discloses the bottom surface of the plate 110), wherein the inductive coil assembly is mounted on the proximal surface of the midplate (See Fig.1, Item#110 and 102, discloses a proximal surface comprising the top surface of the conductive plate 110 and a coil 102 placed on the proximal surface).
PARTOVI, BAARMAN, ITO and CHIEN are analogous art since all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of PARTOVI, BAARMAN and ITO with that of CHIEN by adding a conductive midplate between the coil and the logic board for the benefit of isolating the logic board against interference caused by wireless power generated by the transmission coil.
As per claim 13, PARTOVI, BAARMAN, ITO and CHIEN disclose the wireless charging module of claim 12 as discussed above, wherein the control circuitry comprises a logic board and wherein the logic board is mounted on the distal surface of the midplate (See CHIEN, Fig.1, Item#104 and Par.34, disclose a circuit board positioned below the second conductive plate 110 opposite the coil surface).

As per claim 14, PARTOVI, BAARMAN, ITO and CHIEN disclose the wireless charging module of claim 13 as discussed above, wherein the NFC coil is terminated into the logic board (See CHIEN, Fig.1, Item#1105 and Par.45, discloses an opening formed in the second conductive plate 110, wherein the coil end 1021 Is connected to the circuit board 104 via the opening 1105. The examiner explains that the invention as modified by ITO to include the combination coil including the inductive coil, NFC coil and IC chip would provide the IC chip installed on the logic board 104 as disclosed by CHIEN and that the NFC coil would connect to the NFC IC via the opening 1105 in the same way the inductive coil is connected to the logic board 104 as disclosed by CHIEN for the same reason [protecting the electronic components against electromagnetic interference caused by the inductive coil]).

As per claim 15, PARTOVI, BARMAN, ITO and CHIEN disclose the wireless charging module of claim 13 wherein the midplate has an opening therethrough and wherein the logic board is coupled to the electrically conductive coil through the opening in the midplate (See CHIEN, Fig.1, Item#1105 and Par.45, discloses an opening formed in the second conductive plate 110, wherein the coil end 1021 Is connected to the circuit board 104 via the opening 1105).

Claim(s) 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARTOVI in view of BAARMAN and in further view of KASAR et al. (US 2016/0094076 A1, hereinafter KASAR).
As per claim 17, PARTOVI discloses a wireless charging module comprising:
a housing having a charging surface (See Fig.1, discloses a charger comprising a coil, Fig.14, discloses a charging surface on which electronic devices are placed to be charged) and a second surface having an opening therethrough (See Fig.1, discloses input power from an outside power source. An opening to receive the charging connector from the outside power source is inherent to receive the charging connector);
an inductive coil assembly disposed within the housing, the inductive coil assembly including an electrically conductive coil (See Fig.1, discloses the charger comprising an inductive coil) and an electromagnetic shield (See Fig,1, discloses a charging coil and Par.11, discloses a magnetic shielding material. Also see Fig.22, disclose a magnetic shielding material or sheet);
an annular magnetic alignment component disposed within the housing and surrounding the inductive coil assembly (See Figs.21-23, disclose an annular magnetic alignment mechanism comprising segments of different polarity, as shown in Fig.21, the coil is inside the magnetic alignment structure), the annular magnetic alignment component including a plurality of sectors (See Fig.21-23, disclose a plurality of sectors, the polarity of sectors alternating in polarity), each sector comprising:
an inner arcuate region having a magnetic polarity oriented in a first axial direction (See Fig.23, discloses each segment comprises an inner polarity);
an outer arcuate region having a magnetic polarity oriented in a second axial direction opposite the first axial direction (See Fig.23, discloses each segment comprises an arcuate magnet comprising an outer polarity opposite to that of the inner polarity of the segment); and
control circuitry disposed within the housing (See Fig.4, Item:MCU1 and Par.34, disclose a control system inside the charger housing), the control circuitry being coupled to the electrically conductive coil and to a plurality of external electrical contacts (See Fig.4, discloses MCU1 is electrically connected to the coil L1 and terminals at Vin) and being configured to operate the electrically conductive coil to transfer power wirelessly through the charging surface using input power received from the external electrical contacts (See Fig.4, Item:MCU1 discloses a controller which controls wireless transmission of power received from Vin to be transmitted wireless to charge receiving device [Receiver] which receives power via receiving coil L2), wherein the external electrical contacts are exposed through the opening in the second surface of the housing (See Fig.1, discloses input power from an outside power source. An opening to receive the charging connector from the outside power source is inherent to receive the charging connector). However, PARTOVI does not disclose a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region or a rotational alignment component comprising a magnet disposed within the housing outside a perimeter of the annular magnetic alignment component.
BAARMAN discloses a wireless charging system comprising an inner region having a magnetic polarity in a first axial direction (See Fig.11, Items#624G) and an outer region having a mount magnetic polarity in a second axial direction (See Fig.11, Items#624a-624F) and a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region (See Fig.11, discloses an airgap between the inner region magnet and the outer region magnet).
PARTOVI and BAARMAN are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try placing a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region as disclosed by BAARMAN for the benefit of providing a system which provides magnetic alignment without affecting magnetically sensitive components (See PARTOVI, Par.8, discloses the goal is to provide magnets around magnetically sensitive components without impairing their operation). However, PARTOVI and BAARMAN do not disclose a rotational alignment component comprising a magnet disposed within the housing outside a perimeter of the annular magnetic alignment component.
KASAR discloses a wireless charging system comprising a rotational alignment component comprising a magnet disposed within the housing outside a perimeter of the annular magnetic alignment component (See Fig.5A, Items#124, discloses 4 magnets outside the coil and alignment magnet structure [middle structure]).
 PARTOVI, BAARMAN and KASAR are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed by PARTOVI and BAARMAN with those of KASAR by adding the magnetic structure outside the perimeter of the magnetic alignment components for the benefit of allowing the user to rotate the device into a plurality of orientations while remaining secure (See KASAR, Par.78).
As per claim 21, PARTOVI, BAARMAN and KASAR disclose the wireless charging module of claim 17 as discussed above, but they do not explicitly disclose wherein the second surface of the housing is opposite the charging surface. However, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of PARTOVI, BAARMAN and KASAR by placing the power connector on a surface opposite the charging surface or any lateral side without undue experimentation or unintended results.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARTOVI in view of BAARMAN and KASAR and in further view of CHIEN.
As per claim 18, PARTOVI, BAARMAN and KASAR disclose the wireless charging module of claim 17 as discussed above, however PARTOVI, BAARMAN and KASAR do not disclose further comprising a conductive midplate disposed within the housing, the midplate having a proximal surface oriented toward the charging surface and a distal surface opposite the proximal surface, wherein the inductive coil assembly is mounted on the proximal surface of the midplate with the electromagnetic shield oriented toward the midplate.
CHIEN discloses a wireless device comprising a conductive midplate disposed within the housing (See Fig.1, Item#110 and Par.34, disclose a second conductive plate), the midplate having a proximal surface oriented toward the charging surface (See Fig.1, discloses a top surface of conductive plate 110 on which the coil 102 is placed) and a distal surface opposite the proximal surface (See Fig.1, discloses the bottom surface of the plate 110), wherein the inductive coil assembly is mounted on the proximal surface of the midplate (See Fig.1, Item#110 and 102, discloses a proximal surface comprising the top surface of the conductive plate 110 and a coil 102 placed on the proximal surface).
PARTOVI, BAARMAN, KASAR and CHIEN are analogous art since all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of PARTOVI, BAARMAN and KASAR with that of CHIEN by adding a conductive midplate between the coil and the logic board for the benefit of isolating the logic board against interference caused by wireless power generated by the transmission coil.

As per claim 19, PARTOVI, BAARMAN, KASAR and CHIEN disclose the wireless charging module of claim 18 as discussed above, wherein the control circuitry comprises a logic board and wherein the logic board is mounted on the distal surface of the midplate (See CHIEN, Fig.1, Item#104 and Par.34, disclose a circuit board positioned below the second conductive plate 110 opposite the coil surface).

As per claim 20, PARTOVI, BAARMAN, KASAR and CHIEN disclose the wireless charging module of claim 19 as discussed above, wherein the midplate has an opening therethrough and wherein the logic board is coupled to the electrically conductive coil through the opening in the midplate (See CHIEN, Fig.1, Item#1105 and Par.45, discloses an opening formed in the second conductive plate 110, wherein the coil end 1021 Is connected to the circuit board 104 via the opening 1105).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARTOVI in view of BAARMAN and KASAR and in further view of LEVY (US 2019/0198212 A1, hereinafter LEVY).
As per claim 22, PARTOVI, BAARMAN and KASAR disclose the wireless charging module of claim 17 as discussed above, however PARTOVI, BAARMAN and KASAR do not disclose wherein the rotational alignment component comprises a magnet having at least two different regions of opposing magnetic orientations.
LEVY discloses a wireless charging system comprising rotational alignment components wherein the rotational alignment component comprises a magnet having at least two different regions of opposing magnetic orientations (See Fig.8A, Items#864a-864c and Par.59).
PARTOVI, BAARMAN, KASAR and LEVY are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed by PARTOVI, BAARMAN and KASAR with that of LEVY by using the disclosed rotational magnet structure for the benefit of providing a strong alignment mechanism which provides coupling configuration for the four magnets in different orientations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/              Examiner, Art Unit 2859     

/EDWARD TSO/             Primary Examiner, Art Unit 2859